DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 and 21 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2022 has been entered.
 
Allowable Subject Matter
Claims 1-7 and 21 are allowed.
Claims 8-14 are allowed.
Claims 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Glunz (U.S. Patent Application Publication 2020/0380080) discloses determining a product request not to be (apparently) essential for a desired project, and requesting further information from an engineer to justify his request (paragraph 189; see also Figures 7A and 7B).  Glunz does not, however, disclose the method of claim 1, or the parallel computer program product of claim 8 and computer system of claim 15, and no other prior art of record discloses, teaches, or reasonably suggests modifying Glunz to arrive at the claimed invention.
The claims were formerly rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more (which Applicant disputes), but each independent claim now recites that analyzing the sentiment of the justification includes parsing the text of the justification with a cognitive language processing (NLP) engine, or equivalent language.  No prior art of record discloses that parsing text using cognitive language processing (NLP) was well-understood, routine, and conventional at the date of inventors’ filing.  Therefore, according to Step 2B of the Mayo test, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance of January 7, 2019, the claims add a specific limitation other than what is well-understood, routine, and conventional activity in the field; hence, all of the instant claims are patent-eligible under 35 U.S.C. 101. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	July 20, 2022